     Case 3:21-cv-00036-DHB-BKE Document 17-1 Filed 08/10/21 Page 1 of 11



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                            DUBLIN DIVISION

CHRISTOPHER BAUGHCUM, JR.,          )
et al.,                             )
                                    )
      Plaintiffs,                   )
                                    )            CIVIL ACTION NO.
v.                                  )            3:21-cv-00036-DHB-BKE
                                    )
GENOLA JACKSON, et al.,             )
                                    )
      Defendants.                   )
____________________________________)

         BRIEF IN SUPPORT OF MOTION TO DISMISS COMPLAINT
                  OF DEFENDANT COL. CHRIS WRIGHT

      Defendant Col. Chris Wright, Commissioner of the Department of Public Safety,

files this Brief in support of his Motion to Dismiss Plaintiffs’ Complaint, showing the

Court as follows:

      Georgia law permits individuals 18 years of age and older to own and possess

handguns and to carry a loaded handgun on their property or inside their home, motor

vehicle, or place of business, or while hunting, fishing, or sport shooting. A license is

generally required, however, to carry a loaded handgun in public, and the minimum

age to obtain such a license is 21 for individuals who have not received basic training

in the armed services. See generally O.C.G.A. §§ 16-11-126, 16-11-129. Plaintiffs – a

gun rights organization and three individuals under the age of 21 who wish to carry

loaded handguns in public – challenge this restriction, contending it violates their

Second Amendment rights.

      As shown herein, Plaintiffs lack standing to pursue their claims against

Commissioner Wright, because the injury alleged is not fairly traceable to actions
                                             1
     Case 3:21-cv-00036-DHB-BKE Document 17-1 Filed 08/10/21 Page 2 of 11



alleged to have been taken by him. Subject matter jurisdiction is therefore lacking,

and the complaint against him should be dismissed.

               BACKGROUND AND PLAINTIFFS’ ALLEGATIONS

I.   Relevant Statutory Framework

      Under Georgia law, a Georgia weapons carry license is generally required to

carry a loaded handgun in public.1 The regulatory framework governing this

requirement is outlined in O.C.G.A. §§ 16-11-126 and 16-11-129. Section 16-11-126

begins by setting forth numerous circumstances in which a loaded handgun may be

carried without a license. See O.C.G.A. § 16-11-126(a)–(f). A license is not required, for

instance, to carry a loaded handgun on one’s property, or inside one’s “home, motor

vehicle, or place of business.” O.C.G.A. § 16-11-126(a). Nor is a license required for a

person with a valid hunting or fishing license to carry a loaded handgun while

hunting, fishing, or engaged in sport shooting. Id. at § 16-11-126(f)(1). Individuals

wishing to carry a loaded handgun beyond the exceptions listed in O.C.G.A. § 16-11-

126(a)–(f) must, however, obtain a weapons carry license. 2 See O.C.G.A. § 16-11-

126(h)(1). The failure to do so constitutes the offense of carrying a weapon without a

license, and a first offense is punishable as a misdemeanor. See O.C.G.A. § 16-11-

126(h)(2). The defense of self or others is, however, an absolute defense to the licensing

requirement. See O.C.G.A. § 16-11-138.




1 Loaded long guns may be carried in public without a license if carried in an open and
fully exposed manner. See O.C.G.A. § 16-11-126(b).

2Additional exceptions from Georgia’s licensing requirements for individuals
employed in certain public offices are set forth in O.C.G.A. § 16-11-130.
                                             2
      Case 3:21-cv-00036-DHB-BKE Document 17-1 Filed 08/10/21 Page 3 of 11



       Section 16-11-129 governs the application, issuance, and renewal process for

weapons carry licenses. Georgia is a “shall issue” state, and the law thus requires that

the “judge[s] of the probate court” issue a license to eligible individuals. See O.C.G.A. §

16-11-129(a)(1). Subsection (b)(2) sets forth the circumstances in which an individual

is ineligible to receive a license. Of relevance here, it provides that “[n]o weapons carry

license shall be issued to … [a]ny person younger than 21 years of age….” See O.C.G.A.

§ 16-11-129(b)(2)(A). An exception to this age requirement exists for those who have

completed basic training in the armed forces of the United States and are actively

serving or have been honorably discharged. Id. Such individuals may, if otherwise

qualified, obtain a weapons carry license if at least 18 years of age. Id.

II.   Plaintiffs’ Allegations and Claims

       Plaintiffs include an organization, Firearms Policy Coalition, Inc. (FPC), and

three individuals, Christopher Baughcum Jr., Zane Meyers, and Sophie Long. (See

generally, Doc. 1). The individual plaintiffs, all of whom are Georgia residents between

the ages of 18 and 20 years old, express a desire “to carry loaded, operable handguns

on their person, outside their homes, while in public, for lawful purposes including

immediate self-defense.” (Id., ¶ 6). They complain they cannot, however, because they

are under 21 and not current or former members of the military and, thus, they are

ineligible for a weapons carry license under Georgia’s statutory scheme. (Id., ¶¶ 18-20,

41-42, 56-57, 71-72). All three aver that, but for this age requirement, they would be

eligible to receive a license. (Id., ¶¶ 41, 56, 71). Plaintiff FPC alleges that its purpose

includes “defending the individual Second Amendment right to bear arms.” (Id., ¶ 21).

It purports to have numerous members, including the individual plaintiffs, who are

                                              3
     Case 3:21-cv-00036-DHB-BKE Document 17-1 Filed 08/10/21 Page 4 of 11



between the ages of 18 and 20, reside in Georgia, and have been similarly adversely

affected by the enforcement of Georgia’s licensing requirement. (Id.).

      Plaintiffs complain further that 18-to-20-year-olds are precluded from obtaining

a Georgia weapons carry license despite the fact that they “pose a lesser risk of

perpetrating violent crime compared to their older counterparts” and, in 2019, had

slightly lower arrest rates for violent crimes compared to 21-to-24-year-olds. (Id., ¶¶

85-86). They aver that “[f]emale individuals within the 18-to-20 age group pose a

minimal risk of perpetrating violent crime of any kind compared to their male

counterparts” and are statistically much less likely to be arrested for a violent crime

than 21-to-24-year-old men. (Id., ¶¶ 87-89).

      Plaintiffs sue Col. Chris Wright, Commissioner of the Department of Public

Safety, in his individual and official capacities. They allege that he enforces the

challenged age restrictions by furnishing the application and license forms required by

O.G.C.A. § 16-11-129. (Id., ¶ 25; see also O.G.C.A. § 16-11-129(a)(3)(B)(iii)). Plaintiffs

bring two claims under 42 U.S.C. § 1983 against defendant Wright. The first, a Second

Amendment claim, asserts that the provisions of O.C.G.A. §§ 16-11-126 and 16-11-129

which prohibit 18-to-20-year-olds without military training from obtaining a weapons

carry license are unconstitutional facially and as applied to the Plaintiffs and others

similarly situated. (Id., ¶¶ 90-100). The second asserts that the same provisions are

unconstitutional under the Second Amendment as applied to 18-to-20-year old women,

including plaintiffs Long and FPC. (Id., ¶¶ 101-108).

      Plaintiffs seek relief in the form of a declaration that the challenged statutory

provisions “and all related laws, regulations, policies and procedures” are

                                             4
     Case 3:21-cv-00036-DHB-BKE Document 17-1 Filed 08/10/21 Page 5 of 11



unconstitutional both facially and as applied to otherwise qualified 18-to-20-year-olds,

or, alternatively, as applied to otherwise qualified 18-to-20-year-old women. (Id., pp.

22-23). They also seek an injunction barring enforcement of the challenged provisions

against Plaintiffs and those similarly situated. (Id.). Finally, Plaintiffs seek nominal

damages, attorney’s fees, and costs. (Id., p. 23).

                  ARGUMENT AND CITATION TO AUTHORITY

I.   Plaintiffs’ complaint should be dismissed for lack of subject matter
     jurisdiction.

      Article III of the Constitution restricts judicial power “to the traditional role of

Anglo-American courts, which is to redress or prevent actual or imminently

threatened injury to persons caused by private or official violation of law.” Summers v.

Earth Island Inst., 555 U.S. 488, 492 (2009). “Standing doctrine ‘reflect[s] this

fundamental limitation’” – a function which, in turn, is “founded in concern about the

proper – and properly limited – role of the courts in a democratic society.” Ga.

Republican Party v. SEC, 888 F.3d 1198, 1201 (11th Cir. 2018) (quoting Summers, 555

U.S. at 492)

      Standing is a jurisdictional issue, and the party invoking federal jurisdiction

bears the burden of establishing standing. See, e.g., Lujan v. Defenders of Wildlife, 504

U.S. 555, 561 (1992); Susan B. Anthony List v. Driehaus, 573 U.S. 149, 158 (2014). To

do so, a plaintiff must demonstrate that he or she: (1) suffered or is likely to suffer an

injury in fact; (2) that is fairly traceable to the challenged conduct of the defendant;

and (3) that is likely to be redressed by a favorable decision. See, e.g., Friends of the

Earth v. Laidlaw Environmental Servs., 528 U.S. 167, 180-82 (2000). Standing

elements are “not mere pleading requirements, but rather an indispensable part of the
                                             5
     Case 3:21-cv-00036-DHB-BKE Document 17-1 Filed 08/10/21 Page 6 of 11



plaintiff’s case,” and the manner and degree of evidence required to demonstrate the

existence of standing varies depending upon the stage of the litigation. Ga. Republican

Party, 888 F.3d at 1201. At the pleading stage, a “plaintiff must ‘clearly … allege facts

demonstrating’ each element” of standing. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547

(2016) (quoting Warth v. Seldin, 422 U. S. 490, 518 (1975)). Thus, even where a

plaintiff plausibly alleges that he or she suffered or is likely to suffer an injury in fact,

the causation requirement of standing must still be met. See, e.g., Jacobson v. Fla.

Sec’y, 957 F.3d 1193, 1207 (11th Cir. 2020). This requires facts showing that the injury

is “‘fairly traceable to the challenged action of the defendant, and not the result of the

independent action of some third party ….’” Id. (quoting Lujan, 504 U.S. at 560).

       Plaintiffs fail to meet this traceability requirement as to defendant Wright. The

individual plaintiffs contend they are injured because, due to their age, they cannot

obtain a weapons carry license and are therefore unable to lawfully carry a loaded

firearm in public. FPC contends that its 18-to-20-year-old members are injured in the

same manner. Thus, for Plaintiffs to have standing to sue Commissioner Wright, their

inability to obtain a license due to their age must be “fairly . . . traceable” to his

conduct “as opposed to the action of . . . a third party.” Lewis v. Governor of Alabama,

944 F.3d 1287, 1296 (11th Cir. 2019) (en banc). It is not, and Plaintiffs’ allegations do

not plausibly establish traceability.

       Plaintiffs aver that Commissioner Wright furnishes license application forms to

the judges of the county probate courts. (Doc. 1, ¶ 25). And, indeed, the challenged

statute requires the Department of Public Safety (DPS) to “furnish application forms

and license forms required by this Code section.” O.C.G.A § 16-11-129 (a)(3)(b)(iii). But

                                              6
     Case 3:21-cv-00036-DHB-BKE Document 17-1 Filed 08/10/21 Page 7 of 11



that is all the statute requires of DPS—providing blank forms. The law does not task

DPS or its Commissioner with reviewing completed applications, or determining which

applicants meet Georgia’s licensing requirements and which do not, or issuing or not

issuing licenses to any applicant. That responsibility falls to county probate judges.

See O.C.G.A. § 16-11-129(a)(1). It is they who determine, “on investigation of the

applicant pursuant to subsections (b) and (d)” of O.C.G.A. § 16-11-129, whether a

license shall issue.3 See O.C.G.A. § 16-11-129(a)(1). Nor does DPS have any role in the

statutory process for challenging the denial of a license. Again, that role falls to the

judiciary. Relief from a license denial may only be sought by an action for mandamus

or other legal proceeding in superior court or by requesting a hearing before the judge

of the probate court regarding the applicant’s fitness to be issued a license. See

O.C.G.A. § 16-11-129(j).

      To be sure, license application forms contain a space for applicants to enter

their date of birth. But that does not show, or even suggest, that the providers of the

form have a role in determining who is or is not eligible for a license. There is no

allegation, for instance, that if probate courts were instead provided with blank

application forms that do not elicit information on an applicant’s age, then probate

judges would simply dispense with their statutory duty to investigate whether the age

requirement set forth in O.C.G.A. § 16-11-129(b) is met and Plaintiffs would be able to

obtain a license. Simply put, neither Commissioner Wright nor DPS exercises control




3
 Subsection (b) of O.C.G.A. § 16-11-129 contains the age provision Plaintiffs challenge.
See O.C.G.A. § 16-11-129(b)(2).

                                             7
     Case 3:21-cv-00036-DHB-BKE Document 17-1 Filed 08/10/21 Page 8 of 11



over the judiciary or otherwise directs the judiciary’s decision-making. To do so would

violate the separation of powers mandated by Georgia’s Constitution:

             The legislative, judicial, and executive powers shall forever
             remain separate and distinct; and no person discharging
             the duties of one shall at the same time exercise the
             functions of either of the others except as herein provided.

Ga. Const. Art. I, Section II, Para. III.4 This doctrine of separation of powers “invests

those officials charged with the duty of administering justice according to law with all

necessary authority to efficiently and completely discharge those duties the

performance of which is by the constitution committed to the judiciary, and to

maintain the dignity and independence of the courts.” Lovett v. Sandersville R.R., 199

Ga. 238, 239-240 (1945); see also Cormier v. Horkan, 2010 U.S. Dist. LEXIS 12146, at

*22-23 (M.D. Ga. 2010) (rejecting claim that Governor had supervisory authority over

judiciary as a matter of law) (vacated and remanded on other grounds). Commissioner

Wright cannot be held liable for conduct over which he has no control or authority.

      Plaintiffs fail, in sum, to show how Commissioner Wright, merely by his agency

providing blank license application forms to probate courts, plays a role in

determining the eligibility of a particular applicant for a weapons carry license. They

likewise fail to show that their injury was “not the result of the independent action of

some third party.” Jacobson, 957 F.3d at 29. And this failure to meet an essential

element of the standing requirement means standing is absent not only for the



4 Under the Georgia Constitution, the General Assembly has express authority to
“prescribe the manner in which arms may be borne.” Ga. Const. Art. I, Section I, Para.
VIII. The General Assembly established a framework and tasked the probate courts
with investigating license applications and issuing licenses as set forth in O.C.G.A.
§ 16-11-129.
                                            8
     Case 3:21-cv-00036-DHB-BKE Document 17-1 Filed 08/10/21 Page 9 of 11



individual plaintiffs, but for the organizational plaintiff, FPC, as well. FPC proceeds

by way of an “associational” standing theory. Organizations may assert “associational”

or “representational” standing to enforce the rights of its members where “[1] its

members would otherwise have standing to sue in their own right, [2] the interests at

stake are germane to the organization’s purpose, and [3] neither the claim asserted

nor the relief requested requires the participation of individual members in the

lawsuit.” Sierra Club v. TVA, 430 F.3d 1337, 1344 (11th Cir. 2005) (quoting Friends of

the Earth, 528 U.S. at 181). Because, as shown, the individual plaintiffs and any other

similarly situated FPC members do not allege injury that is fairly traceable to

Commissioner Wright and thus do not have “standing to sue in their own right,” FPC

cannot establish standing premised on an associational theory of standing.

      Plaintiffs fail meet Article III’s requirements with respect to their claims

against Commissioner Wright. As a result, this Court lacks jurisdiction over the

claims, and the claims should be dismissed.

                                     CONCLUSION

      For the foregoing reasons, defendant Col. Chris Wright respectfully requests that

the Court grant his motion and dismiss the complaint against him.

      Respectfully submitted,

                                        GEORGIA DEPARTMENT OF LAW

                                        CHRISTOPHER M. CARR              112505
                                        Attorney General

                                        BETH BURTON                      027500
                                        Deputy Attorney General

                                        TINA M. PIPER                  142469
                                        Senior Assistant Attorney General
                                            9
    Case 3:21-cv-00036-DHB-BKE Document 17-1 Filed 08/10/21 Page 10 of 11



                                  /s/Deborah Nolan Gore
                                  DEBORAH NOLAN GORE              437340
                                  Assistant Attorney General

                                  Counsel for defendant Col. Chris Wright
Please serve:
Deborah Nolan Gore
40 Capitol Square, S.W
Atlanta, GA 30334-1300
Telephone: (404) 458-3289
dgore@law.ga.gov




                                     10
     Case 3:21-cv-00036-DHB-BKE Document 17-1 Filed 08/10/21 Page 11 of 11




                              CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed the foregoing BRIEF IN SUPPORT

OF MOTION TO DISMISS COMPLAINT OF DEFENDANT COL. CHRIS

WRIGHT with the Clerk of Court using the CM/ECF system, which will automatically

send email notification of such filing to all attorneys of record in this case.

      This 10th day of August, 2021.

                                    /s/ Deborah Nolan Gore
                                    DEBORAH NOLAN GORE

Georgia Department of Law
40 Capitol Square, S.W.
Atlanta, GA 30334-1300
Telephone: (404) 458-3289
dgore@law.ga.gov




                                             11
